689 N.W.2d 227 (2004)
KIRKALDY
v.
RIM
No. 122029.
Supreme Court of Michigan.
November 29, 2004.
SC: 122029, COA: 225735.
By order of May 22, 2003, the application for leave to appeal was held in abeyance pending the decisions in Grossman v. Brown (Docket No. 122458) and Halloran v. Bhan (Docket No. 121523). On order of the Court, the opinions having been issued on July 20, 2004, 470 Mich. 593, 685 N.W.2d 198 (2004), and 470 Mich. 572, 683 N.W.2d 129 (2004), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant *228 leave to appeal.